Title: From George Washington to Clement Biddle, 23 September 1786
From: Washington, George
To: Biddle, Clement

 

Dr Sir,
Mount Vernon 23d Septr 1786.

It is sometime since my window curtains were sent to you to get dyed; I should be glad to have them back as soon as an opportunity offers of forwarding them to me. Let me beg you to send by Mr Porter, (who will deliver you this letter) if he can bring it, or with the curtains if he cannot—16 yards of Stuff of the same kind & colour of the curtains, to cover two dozen chairs, the front of which will require cloth near 2½ feet wide, & the hinder part near two feet: this I fear is wider than that kind of Stuff generally is, but it is to be hoped that the gores which come off the latter, will be sufficient for the former.
Do the prices of the articles mention’d in my former letter still keep up? I pray you to cause the enclosed Advertisement to be published three weeks in one of your Gazette’s which has the most general circulation. With great esteem, I am Dr Sir &c.

G: Washington


P.S. Add if you please 3500 good brass nails for the chairs.

